PS2-118                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4092
                                       ___________

                                     HUAFENG XU,
                                              Appellant

                                             v.

                                WILLIAM T. WALSH
                       ____________________________________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                         (D.C. Civil Action No. 2-13-cv-05626)
                         District Judge: Honorable Esther Salas
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 18, 2015

             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                              (Opinion filed: May 27, 2015)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Huafeng Xu, pro se, appeals from the District Court’s orders denying his motions

for default judgment and dismissing his complaint for failure to state a claim. For the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
following reasons, we will affirm the judgment of the District Court.

       Xu alleged that Appellee William T. Walsh, Clerk of Court for the United States

District Court for the District of New Jersey, violated his civil rights through his actions

in two other federal cases brought by Xu. See Xu v. Naqvi, No. 12-cv-7844 (D.N.J.); Xu

v. Keneally, No. 13-cv-4026 (D.N.J.). Specifically, Xu alleged that Walsh obstructed

justice by: permitting certain U.S. Department of Justice attorneys, later named as

defendants in Keneally, to legally represent the Internal Revenue Service officials sued in

Naqvi and to access the court’s electronic filing (“e-filing”) system; permitting and

contributing to those defendants’ and court officials’ violation of local and federal rules

of procedure, especially concerning improper electronic signatures on e-filed documents;

ignoring several complaints, requests, and demands for judicial reassignment by Xu;

failing to investigate whether the Naqvi and/or Keneally defendants sent the FBI to

“threaten the pr[o] se plaintiff”; and helping and encouraging those defendants and some

judges to make “false statements” and “lie.” In his complaint, Xu requested an

investigation into and criminal prosecution of Walsh and $4,000,000 in damages.

       On December 2, 2013, the District Court denied two of Xu’s motions for a default

judgment against Walsh. On September 5, 2014, the District Court dismissed Xu’s

complaint sua sponte for failure to state a claim upon which relief may be granted under

Fed. R. Civ. P. 12(b)(6), see Ray v. Kertes, 285 F.3d 287, 297 (3d Cir. 2002); Bryson v.

Brand Insulations, Inc., 621 F.2d 556, 559 (3d Cir. 1980), while denying as moot Xu’s

various pending motions. Xu timely appealed.
                                              2
       We have jurisdiction under 28 U.S.C. § 1291. Our review of the order dismissing

Xu’s complaint is de novo. See Phillips v. Cnty. of Allegheny, 515 F.3d 224, 230 (3d

Cir. 2008). To pass muster under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). “[C]onclusory” legal allegations and “naked assertion[s]” lacking

factual development are insufficient. See Twombly, 550 U.S. at 557.

       Xu’s claims that Walsh facilitated fraudulent court behavior were naked assertions

lacking any factual detail suggesting the existence of a plausible claim. See id.; Phillips,
515 F.3d at 234. Moreover, many of the rule violations Xu alleged are not in fact

violations. District of New Jersey Local Rules permit (1) attorneys admitted in that

District, including those representing the United States, to participate in e-filing and (2)

e-filed documents to be electronically signed with “s/” signature lines. See D.N.J. Civ. R.

5.2(4), (12)(a). Further, Department of Justice attorneys such as the Keneally defendants

properly represent United States agencies and officers when sued. See 28 U.S.C. § 516.

       To the extent that Xu took issue with Walsh’s exercise of discretionary judgment

in his duties as court clerk, such as in ignoring or denying ungrounded or extra-

jurisdictional requests, Walsh enjoys absolute immunity from liability. See Antoine v.

Byers & Anderson, Inc., 508 U.S. 429, 436 (1993); Snyder v. Nolen, 380 F.3d 279, 286-

87 (7th Cir. 2004) (citations omitted). Further, Xu’s complaint gave Walsh no notice of

what possible legal ground for relief Xu could assert based on allegedly improper e-
                                                3
filing. See Phillips, 515 F.3d at 232. If, as his brief reference to “civil rights” suggested,

Xu sought to bring a Bivens claim, we cannot reasonably infer which of Xu’s

constitutional rights Walsh’s conduct purportedly invaded. See Bivens v. Six Unknown

Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 396–97 (1971). Under

these circumstances, the District Court did not abuse its discretion in denying leave to

amend on the grounds of futility. See Grayson v. Mayview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002).

       Citing Walsh’s failure to file an answer, Xu also challenges the District Court’s

refusal to grant him a default judgment. However, Xu did not first request and obtain

entry of default against Walsh. See Fed. R. Civ. P. 55(a), (b); 10A Charles Alan Wright

et al., Federal Practice and Procedure § 2682 (3d ed. 2015). Moreover, a default

judgment was not warranted: Walsh appeared to have a litigable defense, see

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000), because Xu’s complaint

plainly failed to state a viable claim. See, e.g., Marshall v. Baggett, 616 F.3d 849, 852

(8th Cir. 2010); DIRECTV, Inc. v. Huynh, 503 F.3d 847, 854 (9th Cir. 2007). The

District Court therefore did not abuse its discretion in denying Xu’s request for a default

judgment. See Chamberlain, 210 F.3d at 164. In light of its dismissal of Xu’s complaint,

the District Court also did not err in denying Xu’s remaining pending motions in its

September 5, 2014 order.




                                              4
       For the foregoing reasons, we will affirm the District Court’s orders denying

default judgment and dismissing Xu’s complaint. Xu’s request to initiate criminal

proceedings against the Clerk of this Court is denied.




                                             5